Citation Nr: 0208897	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.  

(The issues of entitlement to service connection for a right 
ankle disability and for migraine headaches as secondary to a 
service-connected disability will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister

ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
January 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The May 1999 
rating decision denied entitlement to service connection for 
right ankle and left knee injuries.  The March 2000 rating 
decision denied entitlement to service connection for 
migraine headaches and depression.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right ankle 
disability and for migraine headaches as secondary to a 
service-connected disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  

In a formal December 1998 application and at the April 2002 
video hearing, the veteran raised a claim of entitlement to 
service connection for a right knee disability.  Because this 
claim has not yet been adjudicated, it is referred to the RO 
for appropriate action.  Bruce v. West, 11 Vet. App. 405, 408 
(1998).  



FINDINGS OF FACT

1.  The medical evidence includes a nexus opinion relating 
current left knee pain to active service.  

2.  The medical evidence does not show diagnosis or treatment 
of depression in service or in the first twenty years after 
service.  

3.  The medical evidence does not include a nexus opinion 
relating current depression to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

2.  Depression was not incurred in or aggravated by active 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, and provided sworn testimony at a regional office 
hearing in October 2000 and at a video hearing before the 
Board in April 2002.  He also provided the original letters 
that he had written to his parents during boot camp.  The 
RO's December 1998, April 1999, June 1999, and June 2001 
letters to the veteran, the March 2000 and February 2002 
rating decisions, and the March 2000, August 2000, November 
2000, and February 2002 statements of the case informed the 
veteran of the applicable laws and regulations and of the 
evidence needed to substantiate the claims.  Since the 
veteran was informed of the applicable laws and regulations 
and of the evidence needed to substantiate the claims and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a left knee disability

The veteran contends that he dislocated his left knee in 
service and that a post-service car accident in 1998 worsened 
the left knee disability that has existed since service.  

For the veteran to establish service connection for a left 
knee disability, the evidence must demonstrate that a left 
knee disability was incurred in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.306.  

The evidence is in approximate balance as to whether the 
veteran has a current left knee disability.  A valid claim 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Given that the 
February 2001 VA diagnosis, by the veteran's primary care 
doctor, was chronic left knee pain, and the August 2001 VA 
diagnosis, by a compensation and pension examiner, was a 
normal left knee, reasonable doubt will be resolved in the 
veteran's favor, and he will be deemed to have a current left 
knee disability.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of  the doubt to the claimant.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2001).  The veteran and his family also 
attest to the fact that he suffers from current left knee 
pain.  

Service medical records and a letter to the veteran's parents 
show that he received medical treatment for his left knee 
during boot camp.  Just months after a September 1976 
enlistment examiner found normal lower extremities and the 
veteran denied a history of "trick" or locked knee, 
lameness, or swollen or painful joints, he complained of left 
knee pain after jumping off the horizontal bars in November 
1976.  Although the November 1976 x-rays of the left knee 
appeared normal, diagnoses at three clinic visits in November 
1976 included muscle strain, chondromalacia of the left 
patella, and a very mild sprained left knee, and at least one 
examiner found that left knee pain had not existed prior to 
service.  A December 1976 letter from the veteran to his 
parents states that he marched long distances, felt his left 
knee move out of its socket, and planned to see the doctor 
again.  X-rays were normal in January 1977, but the veteran 
returned to the clinic with reports of left knee pain.  The 
veteran has shown that he was treated for at least one left 
knee disability in service.  

Service connection must be granted because the medical 
evidence includes a nexus opinion relating current left knee 
pain to active service, and there is no medical opinion to 
the contrary.  In February 2001, the veteran's VA primary 
care doctor reviewed the veteran's service medical records 
and opined that it was as likely as not that the veteran's 
left knee disability began during military service.  The 
medical evidence also shows that the post-service car 
accident in 1998 was not the cause of the veteran's current 
left knee difficulties.  In April 1998, a private osteopath 
reviewed the report from the February 1998 examination, which 
was conducted immediately after the accident.  The report 
revealed no significant injury and stated that x-rays taken 
right after the accident were within normal limits.  

Entitlement to service connection for a left knee disability 
must be granted because a preponderance of the evidence 
supports the claim.  See 38 U.S.C. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for depression,
to include as secondary to a service-connected disability

For the veteran to establish service connection for 
depression, the evidence must demonstrate that depression was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  As 
a psychosis, depression is a chronic disease, which shall be 
granted presumptive service connection, although not 
otherwise established as incurred in service if it was 
manifested to a compensable degree within one year from the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  If service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  

The evidence shows that the veteran has current depression.  
See Brammer, 3 Vet. App. at 225.  In September 1998, a 
private doctor noted that the veteran took Nortriptyline to 
treat depression, and VA diagnoses from March 1999 to August 
2001 included depression and adjustment disorder with 
depressed mood.  

Service connection on a direct or presumptive basis cannot be 
established because the medical evidence shows no diagnosis 
or treatment of depression in service or within the first 
year after separation from service.  At the September 1976 
enlistment examination, the veteran's psychiatric health was 
normal, and he denied a history of depression.  Letters to 
his parents included no mention of depression but instead 
described daily activities, reported physical aches and 
pains, and stated his belief that he would succeed.  

While a February 2001 medical opinion from the veteran's 
primary care doctor states that it is as likely as not that 
depression began during service, the primary care doctor does 
not explain why symptoms of depression were entirely absent 
in service and for the first twenty years after service.  
Continuity of symptomatology is required where the diagnosis 
of chronicity may be legitimately questioned.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  It is significant that 
the veteran sought medical care for right ankle and knee 
disabilities in service and for his right ankle in 1977, 
1979, and 1984 but depression was not mentioned until his 
February 1998 car accident, when he reported receiving 
Nortriptyline medication for treatment of depression.  

The veteran may believe that depression is at least partly 
due to pain from his service-connected left knee disability, 
but he is a lay person who is not competent to make a medical 
diagnosis or to render a medical opinion relating a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  At five VA mental health 
appointments from December 1998 to January 2000, the 
veteran's VA psychologist and psychiatrist attributed his 
current depression to chronic pain from the February 1998 car 
accident and to current worries about his family, which 
circumstances came into being many years after service.  In 
the absence of a nexus between the present depression and 
active service or the service-connected left knee disability, 
service connection for depression must be denied.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A preponderance of the evidence is against the claim, and 
service connection cannot be granted.  In such circumstances, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  



ORDER

Entitlement to service connection for a left knee disability 
is granted.  

Entitlement to service connection for depression is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

